i.          ..


                                       IN 'llIE UNITED STATES DISIRICT COURI'

                                     FOR TIJE MIDDLE DIS'IRICT OF PENNSYLVANIA
     I

     I   RAm»1 JOHNSON'

                 Plaintiff                                                       No.1:18-cv-0203
            v.                                           FILED                     (Judge Rambo)
                                                      HARRISBURG, PA
         DEPlJIY 'IRI'IT, et al. ,
                                                         JUN - 9 2021
                  Defendant's                     PER _ _l~tt..
                                                           _ _ _ _ _ __
                                                          DEPUTY CLERK

                                        BRIEF IN RFSPONSE 'IO DEFmDANT' S

                                           MOTION FOR SlMWlY JUDGMENT

          I. STATEMmT OF 'llIE CASE

                 Plaintiff Raheem Johnson prose, brought a §1983 Civil action. Plaintiff is an
         inmate in the custody of the Pennsylvania Department of Corrections currently
         located at     s.c.r.   Chester. Plaintiff filed a civil complaint on 1/2/2018, against

         the Doc,       Department . of corrections,     and various Pennsylvania Department of
         Corrections personnel, and Defendant, Dr. Haresh Pandya.



         II. STANDARD OF REVIE.W

                 Federal Rule of Civil Procedure 56(a) requires the court to render surffiiary

         judgment "if the movant shows that there is no genuine dispute as to any material
         fact and the movant is entitled to judgment as a matter of law." Fed.R.Civ.P.

         56(a). ''This standard provides that the mere existence of some alleged factual

         dispute between the parties will not defeat an otherwise properly supported motion
         for surrunary judgement; the requirement is that there be no genuine issue of
         material fact." Anderson v. Liberty Lobby, Inc, 477 U.S. 242, 247-48 (1986).

             A disputed fact is "material" if proof of its existence or nonexistence would

         affect the outcome of the case under applicable substantive law. Id, at 248; Gray




                                                      1 of 24.
     .. •
              I
              !         •

i'




            VI•
              I
                        York Newspapers, Inc., 957 F .2d 1070, 1078 (3rd Cir. 1992). An issue of
            rnkterial fact is genuine if the evidence is such that a reasonable jury could
              I



            rkturn a verdict for nonrnoving party. Anderson, 477 U.S. at 257; Brenner v. Local
              i.




            5~4, United Bhd. of Carpenters and Joiners of Am., 927 F .2d 1283, 1287-88 · (3rd
              I
              I

            Cir. 1991).
                        When determining whether there is a genuine issue of material fact, the court
            must view the facts and all reasonable inferences in favor of the nonrnoving party.
            +rev. Tarler, 986 F.2d 682 (3rd Cir. 1993); Clement v. Consol. Rail C.Orp. 1 963
            l~d 599, .. 600 (3rd Cir. 1992). In determining whether an issue of material: fact
            exists, the court must consider the evidence in the light most favorable to the
              I
            nbnrnoving party. White, 826 F.2d at 59.


                   III. !EAL ARGOMmr
                   ~y         JUix;a-tENT   MUSI BE DENIFD WHERE THE FACTS SUPPORT A ClAIM EUR DELIBERA'IE

                   INDIFFERENCE 10 A SERIOUS MEDICAL NEED IN VIOIATIOO OF THE EIGHI' AMFNDMENr.

               I       Within count 1 of plaintiff's complaint, plaintiff sets fourth that defendant


            1.           Pandya, demonstrated deliberate indifference to plaintiff's serious medical
                   eeds and failed to provide plaintiff with Ccmstitutionally required medical
            1~reatment and care for plaintiff's knee dislocating and the pain associated:with
            condition in violation of plaintiff's right's secured by the Eight And Fourteenth
                   I




            r1
                       endments of the United States Constitution.
                        Plaintiff's medical records do show that plaintiff was seen      1_-.   multiple times.
                   ut they don't say that most of them times were because of plaintiff's request
             and/or grievances. Which Plaintiff filed on a continuing basis. See, Exhibits (a)
             Jhrough (r) attached to complaint. It wasn't until plaintiff fell several times
             da.using further injury and after filing several grievances did Dr. Pandya place
             ~laintiff in for Therapy, and then granted plaintiff a MRI, braces and the




                                                                   2 of 24.
     •
.-
         9ppropriate assistive device, then placed orders to have plaintiff transferred to
         !
         ii single level facility, after plaintiff had already further injured his self., and
         !
         I
         adored unbearable pain, and being denied to eat in dinning hall, or to take a
         I



         Jhower without the risk of permanent injury for over a year.
             Its true that in order to state a claim against a Correctional health care
         provider under 42 U.S.C. §1983, Plaintiff must prove "deliberate indifference, to a
         ferious medical need". The defendant's also argue that plaintiff claim should not
         be analyzed as a substantial due process claim under the Fourteenth Amendment.
                                                                                        '
             However, Their argument must fail, as in, Evans v. Rozum, No. 07-2301,. 2008
         U.S.Dist-Lexis 95432, 2008 "WI. 5068963, at. *8 n.7 (W.D. Pa. 2008), "the standards
         under the Eight Amendment and the standards under the Fourteenth Amendment claims
         based on conditions of his confinement together", See also; Natale, 318 F.3d at.
         581-82 (noting that the same standard may be applied to evaluate inadequate

         medical care claims under the Eight and Fourteenth Amendment).
             The defendant's on pg. 9 of their brief states that plaintiff denied pain meds.
         This note in plaintiff's file is false. As plaintiff continued to ask for pain
         medication and wrote sick call request, and grievances. Which are the very_ same
         reasons why plaintiff was seen by medical as many times as plaintiff was, and each
         time Dr. Pandya denied plaintiff said relief of pain. See, Exhibits (a) through
         (r) attached to complaint. If its said to be true that plaintiff denied medi~tion
         why just mere weeks later, on 2-4-16; was plaintiff given medication, by the: same
         person who falsely wrote that plaintiff denied medication? Plaintiff again filed
         another sick call weeks later still being in pain from left knee dislocating
         continuingly each time plaintiff was forced to walk up and down the hill to and
         fr~ri/·iii.ny place. On, 2-26-16; plaintiff was once again given medication 325mg of
         Acetaminophen to be taken with the SQng of Diclofenac plaintiff was prescri~d by
         Mr. Iannuzzi.




                                                   3 of 24.
     •
-;



                      Thus, it can't be said that on January 12, 2016; plaintiff didn't want any pain
         i
         medication, when that's the main reason plaintiff filed a sick call request to be
         I                                                                                      .

         I
         seen by medical. To further prove that plaintiff was in pain. Defendant's state
         II




         that on January 15, 2016, just 3-days after it was said plaintiff denied meds.
         I
         llaintiff was seen by Dr. Pandya to discuss several issues, including his "Chronic
                                                            11
         Ifuee Pain". Which Johnson complained of                Cbronic Pain". See; pg. 9 of defendant's

         Jrief. Notably Dr. Padya rather then give plaintiff pain medication the defendant
         Jave plaintiff a order for Vitamin D Supplement.                                           :
                      Plaintiff did receive a wa,lker, and said walker was not given for a period of
         one year as the notation in medical chart states. To prove that Dr. Pandya and his
         Jtaff was falsifying plaintiff's re~ords as well as other's. See, Items Receipt
              I
         for walker, which clearly states walker was "Permanent11 See Exhibit (a) Attached
         Jo complaint. Also telling is that Mr. Iannuzzi states in plaintiff's medical
         Jecord that on February 4, 2016, that "Mr. Johnson deferred an examination at the
         jisit". But the notes detail an examination. The defendant's record proves their
         1m            statements are false. Again on March 8, 2016, Mary Alice· Kuras, wrote in
         Jlaintiff's medical file that "Mr. Johnson was seen walking from the compound with
         Jalker in his hands, but not using it for assistance". If this was true, how ~sit
         Jhat no one could prove it to be true when plaintiff filed grievance in regards to
              I
         Kuras falsifying plaintiff's medical records, plaintiff requested video.footage be
         Jhown, all to no avail. On April 4, 2016. Plaintiff was seen by Dr. Pandya after
         Jlaintiff filed another sick call request as plaintiff was in pain, and couldn't
         Jhower without a handicap accessible shower, and or just a chair, Dr, Pandya noted
              I
         In plaintiff's file that plaintiff had refused exercise papers.
              I         However, in June plaintiff was seen by Dr. Pandya for Hypertension. The
         defendant stated plaintiff had poor motivation to improve muscle strength~ but
         Jhat Dr. Pandya provided plaintiff with exercises to do, to build up muscle
                  I




                                                                  5 of 24.
    ftrength to assist with plaintiff's knees pain. Plaintiff ask this Honorable court
    I

    ~o take notice that the records placed into evidence conflicts with each other.
    I                                                                         .

    'i[he defendant Dr. Pandya, as far back as October S, 2016, noted that, "Plaintiff
~as mobility impaired". On January 31, 2017, its stated that CHCA Holly Authored a
    I
    ~rogress note following a discussion with plaintiff; However its said that Dr.
    I                               .
    [andya had the same discussion and we know its not true as Holly states, at that
    lime he reports no incidents of falling. See, Exhibits (a) through (r) attached to
    complaint. On January 31, 2017, Dr. Pandya wrote in plaintiff's medical file; "Mr.
    Johnson should be in a one level facility with flat ground or all indoors to
    !




    !eliminate weather related issues.
            On February 3,   2017, the X-rays of both of plaintiff's knees showed mild

    degenerative changes with "soft tissue swelling" and joint effusions. Which proves
        that there was some type of injury that "Soft Tissue" had swelling. Plaintiff now
    points to, February 6, 2017, where Dr. Pandya reviewed the results of X-Rays, and
    noted that "these were expected changes" Plaintiff points to this to show that the
        defendant Dr. Pandya, didn't need a knee expert or specialist to know that
        plaintiff was in pain and that what Dr. Pandya was doing to plaintiff was wrong.
        Dr. Pandya knew that the longer he kept plaintiff in a non handicap accessible

        prison the worst plaintiff condition would get knowing that each time plaintiff
        came out side to go to and from any place plaintiff's knees would dislocate and/or
        place plaintiff in unbearable.pain.
            The defendant's argue that during plaintiff's year and half at Frackville,
        plaintiff was seen 19 times. A look back at plaintiff's medical records will prove
        that plaintiff had already had bottom bunk status, and that Dr. Pandya didn't do
        any thing until after plaintiff fell several times and filed several grievances.
        The defendant's argue that plaintiff "regularly mentioned pain in his knees during
I
j       subsequent medical appointments, the medical records do not suggest that he asked
!




                                                6 of 24.
! for   and was denied pain medication". However out of the 19 times plaintiff was
I

    seen plaintiff filed a sick call request, and/or a grievance and was seen. Thus,

:Dr. Pandya or no other defendant's saw plaintiff without plaintiff complaining

    first. On 2-Li--2016, plaintiff filed a sick call for pain and needing a chair in

    order to take a shower. Mr. Ianzzui, prescribed plaintiff 50mg of Diclofenac, to

    be taken twice daily. 2-weeks latter plaintiff filed another sick        call in regards
    to pain and needing a handicap accessible shower, or chair. Mr. Ianzzui added

    Actamiophan 325mg, twice a day to be taken with the 50mg. As a result of plaintiff

    continuing   to file sick call and grievances against defendants.            Dr.   Pandya

    retaliated by not renewing plaintiff's medications. The defendant's next argue

    that "Primarily, it should be noted that Mr. Johnson was never prescribed a

    (Permanent Walker) Rather, he was prescribed a walker for a period of one year".

    Once again the defendant I s are creating a false record. See, Exhibit (a) Items

    receipt for walker, attached to complaint. Which proves again that plaintiff is
                                                   11
    telling the truth and the walker was in fact        PERMA!-J"ENTI! until plaintiff started

    filing request and grievances. Tne defendant's now state that it was a reasoned

    medical decision made by Dr. Pandya after Mr. Johnson was observed walking from

    the compound with walker in his hands. Plaintiff grievanced said report See

    response, Exhibit (G) attached to complaint Stating, "on 3-8-16, you were noted

    not to be utilizing the walker instead you were ambulating in the compound with a

    cane. The walker was discontinued and you are to utilize the cane"         Again proving

    that the defendant's   are again falsifying    the record.        See,   Medical records

    attached to defendant's brief. Specifically on, March 8, 2016, ''Mr, Johnson was

    seen walking from the compound with his walker in his hand, but not using it for

    assistance". Now this Honorable court see first hand what plaintiff have been

    going through as the defendant I s are willing to defraud the court with false

    records and statements. Plaintiff medical records prove that either way it was




                                        7 of 24.
i
impossible for plaintiff to held a walker in hand and walk up a hill with two
knees dislocating. On the other hand plaintiff wasn't given a cane until after the
walker was removed. See, Exhibit (c) attached to complaint. The defendant's go on
tlo acknowledge that on April 21, 2017; that "Plaintiffs physical therapist
Jecommended a possible consult with an orthopedic physician" Stating, "This was
I



Jimply a recorrmendation by his physical therapist". Dr. Pandya sent plaintiff to
ihe therapist for the therapist recommendation and accepted everything the
therapist recommended except for pain reducing regime and sending plaintiff'to a
I
©rthopedic surgeon.
    Even before, the Therapist made a recommendation for plaintiff to see a
surgeon, plaintiff filed grievance #620164, on 4-4-2016; Exhibit (d) attached to
bmplaint. Pointing out that it was already noted that it was nothing else to be
~e for plaintiff left knee besides to send plaintiff to see a "Patellofemoral

Expert". On, 4-26-2016, defendant Holly responded, See, Exhibit (D) attached to
rlaint. Rather then accept the recorrmendation of therapist or of Orthopedic
[surgeon Dr. Greer. The defendant's state that plaintiff received , an MRI of both
knees on May S, 2017. Mr. Johnson was transferred to       s.c. I.   Mahanoy shortly
thereafter, and therefore, no longer under the medical care of Dr. Pandya".
    The defendant's fail to note that plaintiff was still under the care of Dr.
Pandya for another two Months or up and until July 12, 2017; and Dr. Pandya
continued to deny plaintiff pain medication, and to even schedule a consult with a
"Patella Expert",     even after recommendations from Greer,    and Therapist. On
plaintiff's first visit to see therapist plaintiff was self limiting as plaintiff
was in to much pain from last fall. The record supp0rts that Dr. Pandya ignored
Recommendations, from out side sources to set plaintiff up to see "Patella
Expert". The defendant's argument is misplaced as to plaintiff being dissatisfied
with the medical care plaintiff requested and didn't receive. Plaintiff argument




                                        8 of 24.
is that Dr. Pandya had a duty to make sure that plaintiff a inmate with
 !

d!isabilities and mobility impaired if not allowed to see a Patella Expert, then at
the very least, accommodate plaintiff with a transfer to a handicap accessible
I
facility, and or give plaintiff a chair to utilize in order to shower, at the very
~east the Defendant's and Dr. Pandya had a duty not to with hold medication due to
~laintiff filing request and grievances. 1l:rus , minimizing · plaintiff's pain,
irjuries' and suffering. Even if the defendant Is and Dr. Pandya believe that: they
didn't have a duty to recormnend plaintiff to "Patella Expert" the law may say
 I                              .
different. See, Rouse v. Plantier, 182 F.3d 192, 197 (3rdc Cir. 1999) "reiterating
Jhat
 I
        deliberate indifference may be demonstrated by denying,           delaying or
 I
~reventing a prisoner from receiving needed or recormnended medical treatment". As
~xplained in, Spruill v. Gillis, 372 F.3d 218, 235 (3d Ciro 2004), "that the
 I                                                                   -
Estelle "deliberate indifference to serious medical needs "Standard is clearly met
len a doctor is "intentionally inflicting pain on [a] prisoner [ ]" 897 F.2d at.
 I
109. See also, Monmouth Cotmty Corr. Institutional Imnates v. Lanzaro, 834 F.2d
 I
326, 346 (3d Cir. 1987) ''Where prison authorities deny reasonable request for
tical treatment ••• and such denial exposes the inmate to undue suffering or the
treat of tangible residual injury,".

 I   ,Plaintiff requested pain medication at each visit and was denied to have
mfedication renewed, by Dr. Pandya, to receive medication for pain. Plaintiff filed
gidevances and each grievance that was denied was appealed to exhaustion. See;
 I                                                     .
Exhibits (a) through (r) attached to complaint. Further more plaintiff suffers
 I                                                                                .

from (Chronic Pain) "Chronic pain refers to pain that persist after an injury
Heals, .•. Pain related to a persistent or (degenerative disease), and long term
+in from an tmidentified cause". 1he Gale Encyclopedia of Medicine, Vol. 4. 2142.
Each visit with Dr. Pandya plaintiff was seen for complaints of Chronic pain in
+.es, besides when plaintiff    was   seen for Hypertention. All request were denied.
 I




                                            9 of 24.
     Therefore, Dr. Pandya, left plaintiff in Chronic pain with no relief in sight.
Plaintiff filed grievance's placing Dr. Pandya and the Doc on notice of all
violations of plai~tiff's Constitutional right's. See, lavender v- lampert, 242

F.Supp. 2d 821, 845. (D. Oreen 2002);"noting that the existence of chronic pain is
it self a serious medical need and "any reasonable official would understand that
to   deny   or   delay   treatment       for   such   pain ...   Would             Constitute deliberate

indifference to a serious medical Condition ..• "


     The defendant's argue that "Dr. Pandya used his Professional medical judgment

to make treatment decisions . regarding how to best · treat Mr. Johnsen's : knee

Pain/condition".     The defendant's knew plaintiff was in .chronic pain, as did Dr.

Pandya which has been made clear from the record attached to defendant's brief.

However, plaintiff was still denied medical treatment .for his pain. Dr. Pandya

read plaintiff's last MRI ref;mlts and Dr. Greer~ report dated, 7-25-2012; See,

Exhibit(3) attached. Said repert inform Dr •. Pandya tha;t plaintiff needed to be

treated     (Symptematically with· Oral anti-inflarrmatories, bracing and physical

therapy) That report at that time was 4years old, and\ didn't take int© account

·that plaintiff would be subjected_ to going up and down; a hill. Even more so in
                                .        ·.             :    .   :.       }                        .
that same attached
              .
                   report it ,was·
                             .
                                   stated that"C.er:t:ainly
                                                    .
                                                            i there are Patellofemoral ·
                                                          . t

experts in the Country such as John· Fulkers€Sn, at· the Vniversity of Connecticut

that may be able to offer an <;>pinien, however, it :is               my_ :feeling that he would not
do well with any surgery" Dr. :Greer was not~ Patella E~ert and gave his· opinion
                                                                      l   ;;                       ,


4 years prior bef<?re plaintiff was subjected t~ h~~ing both of his knees
                                                                          .
dislocating by going up and down a hill. If it was sugge~\ted that plaintiff should
                                     :                           '        ,'
see a Patella Expert 4 years; prior. What would make Dr~\ Pandya think any ~hing
                                                                               \



else? Thus, it can't be said that the defendant's and Dr. P~h~ya wasn't aware··that
                                                                                    \
Plaintiff should see a Patella Expert. Even more telling is J that the Thert;tpist




                                               10 of 24.
made the same recorrmendations to Dr. Pandya and Dr. Pandya and the defendant's
aisregarded all recommendations.
i      This further proves plaintiff's argument that the defendant's and Dr. Pandya

kth held pain medication in retaliation for plaintiff on going grievances and
I
request. The record before the court proves that plaintiff was in pain, plaintiff
I

had swelling, and that plaintiff was in need of seeing a (Patella Expert). See;
I
West v. Keve, 571 F.2d 158, 162 (3nl. Cir. 1978) "denial of access to a doctor

rpable of assessing the need for post operative.treatment stated a Constitutional
claim". White v. Napoleon, 897 F.2d 103, 106, 110 (3d. Cir. 1990) "Prison doctor

~isregarded instructions of prior doctor". See also; Dormer v. O'Carroll, 991'.F.2d
I

p4, 68 (3d. Cir. 1993) "Defendant ignored recorrmendations.from outside doctor and
prison specialist that plaintiff receive physical therapy". Dr. Pandya had a:duty
I


ito relieve plaintiffs pain and at      the very least to accept the reconmendations of
[the person that Dr. Pandya and the defendant's sent plaintiff to see in order to

get his recommendation. lavender v. Lampert, 242 F.Supp. 2d 821, 849 (D.OR. 2002)
I
["Allegation that prisoner with sever orthopedic problems was housed in hilly

lerrain that exacerbated them raised a factual issue of deliberate indifference".

fhe Supreme court has stated that "deliberate indifference to serious medical
/needs of prisoners C.Onstitutes the Unnescessary and wanton infliction of pain as
I

[prescribed by the Eight Amendment" Estelle v. Gambel, 429 U.S. 97, 104, 97 s.ct.
I
    285 (1976).


       Plaintiff suffered from chronic pain, and the Dr. Pandya refusal to treat pain

    is a serious medical need.      The deliberate indifference standard requires a
    plaintiff to show that the defendant's had knowledge of an objective cruel

    condition     (and medical cases,   a serious medical need) and did not respond
    reasonably to the risk. Fanner v. Brennan, 511 u.s. 825, 837, 114 s.ct. 1970




                                           11 of 24.
  I


 ~1994).
  i
  I       Plaintiff suffered with Chronic pain for over a year due to Dr. Pandya refusal
  I

  I
 to treat plaintiff with medication.
  i



  I
              Therefore; plaintiff' s claim does rise to the level of "Cruel and unusual
  i
 Punishment"          which   would   constitute   a   violation       of   the   Eight   Amendment.
  lccordingly, Summary judgment should be granted in plaintiff's favor.


 [
      •       SUMMARY JUIDIENI MUST BE GRANTED WHERE PI.AINITFF HAS MAINTAINED A CLAIM

 kArnsr DR. PANDYA UNDER 'lliE ADA AND/OR REHABILITATION ACT
  I
  I
  I




           Plaintiff was denied pain medication, and accommodations, even after plaiptiff

  I   ell several times in the shower trying to take a shower while on crutches . in a
  non-handicap accessible facility. The defendant's and Dr. Pandya still continued

      to deny plaintiff's cry' s for pain relief, and reasonable accormnodations ~ The

  record before the court proves that plaintiff requested pain medication,                          a

  1       ndicap accessible shower, to be transferred to a handicap accessible facility

  each time plaintiff was seen by Dr. Pandya and each time plaintiff's reasonable
                                                                   .                           .
      request were denied. Frost, 152 F.3d at. 1129. ''Prison officials were deliberately

      indifferent where they knew plaintiff fell several times using crutches in the

      shower and did not provide acconmodations" See also; Muhamad v. Department of

      Corrections,     645 F .Supp.   2d 299:t U.S.    Dist. Lexis.         92149 (2008) "This is
      especially so where plaintiffs condition rendered the shower                    facilitie_s   in
      accessible to him, forcing him to make the choice between encountering risk of
      further injury and taking no shower at all. where defendant's alleged indifference

      to plaintiff's plight continued for five month's, upon the view of the evidence

      most favorable to plaintiff an Eight Amendment violation may be shown at trial".
  I




  I
__l__ __ --
                                                   12 of 24.
         The defendant's and Dr. Pandya had the authority to acconmodate plaintiff's
disability.
I
                 Plaintiff made several request over a year and a half to be
!

accorrmodated with a handicap accessible shower, a shower chair, a chair to utilize
ruse the phone, a transfer to a handicap accessible facility to enable plaii:ttiff

lo walk on flat ground to and from dinning hall in order to eat meals. Plaintiff's
!request were all denied, and plaintiff appeal all grievances to no avail.
I
flaintiff has been excluded from participating in and denied the benefits of a
lublic entity's service, and programs. See, Kiman, 451 F.3d 287, "Disabled iprnate
denied access to a shower chair or accessible shower after repeated request stated
a claim under the ADA and Rehabilitation Act".


         The defendant's er Dr. Pandya doesn't dispute that plaintiff requested
reasonable acconmodations as the record before this court supports plaintiff's
claim. The defendant's also failed to make a fact specific investigati0n to
determine what Constitutes a reasonable accormnodation, or even mention it in their
motion. See, Mooring v. Dep't af Corrections, and Rehab, Na. 2:14-cv-1471 MCF KJN,
    2015 U.S. Dist. Lexis. 140098, 2015 WL 6163449 at. 4 (E.D.Cal. Oct 14, 2015)
    "Defendant '·s failure to even mention a fact-specific investigation in their motion
makes Surmnary · Judgment on plaintiff's ADA claims inappropriate". Accordingly
    Surrrrnary Judgment sheuld not be granted to the defendant's or Dr. Pandya.




    C.     smt-1ARY JUDGMENr MUSI BE GRANTED IN PLAINTIFF'S · FA,VOR v1I'IH RF.GARDS 'ID

    PIAINITFF'S CI.AIMS UNDER THE PENNSYLVANIA CDNSTI'IUTION AS PLAINTIFF IS ENITII.ED 'ID

    M>NED\RY RELIEF AND PLAINTIFF   ~      FOR INJUNCTION RELIEF IS KXJI'



         Plaintiff's State Law claims under Color of state Law under the Pennsylvania




                                             13 of 24.
     i
• I


     Constitution for monetary damages does not fail as a matter of law. As · this

     honorable ceurt has Supplemental jurisdiction over plaintiff's state law claims,
     pnder 28    u.s.c.   § Scetion 1367, Which was decided in, t-bnroe v. Pope, 365 U.S~ 167

     (1961).
           Plaintiff may also sue a private citizen, such as Dr. Pandya as the defendant's

     and d0ctor mistreated and retaliated against plaintiff ·while he was working for

     prison officials.
              .
                       See, West v. Atkins, Holding: "that a . private
                                                                     -
                                                                       doctor with; whom  \
                                                                                          1

     the state· contracts te provide treatment to prisoners can be sued using se~tion
                                                                                          \
                                                                                      ... j
     1983.                                                                                l
                                                                                          ·,



 I
     D. smMARY JUID1ENr MUST BE DENIED WHERE WE FACTS Sl:IOO'S DR I>ANDYA ~ITID

     (l)Nl)UCI .Af.OUNTING 'ID INTENITONAL INFLICITON OF EKY.ITONAL DISTRE.5S



           Dr. Pandya, Intentionally denied plaintiff pain medication for over a year·. Dr.

     Pandya continued to deny plaintiff pain relief, to' be transferred to a handicap

     accessible facility, a handicap accessible shower, and a chair to u.tilize t0

     shower or use the phone for more then a year •. Plaintiff filed grievance after
     grievance sick call after sick call, and request after request,, as well as an: "ADA

     REQUFST" to the defendant's and Dr. Pandya. The defendant's state that plaintiff

     denied pain medication. The record has proved this to be false already. As on 1-

         12-16, Mr. Iannuzzi wrote Mr. Johnson stated that he didn't want any pain meds and
     he won't take them. However, plaintiff was refused pain medication, and on,               i-29-
         16, when plaintiff complained about his pain. Mr. Iannuzzi informed plaintiff that
     he had a Vitamin D. deficiency, and was prescribing (Cholecalciferol). and would

         have to talk to Dr. in regards to giving plaintiff pain medication. On, 2-4-16,

         plaintiff just days after seeing Iannuzzi,         filed another sick call seen by

         Iannuzzi, and was prescribed 50mg of Voltaren to be taken twice daily for pain.




                                                14 of 24.
!Plaintiff continued to be in pain from going up and down the hills at Frackvill in
I

[order te eat or go any place, filed another sick call days later, on 2-26-16, and
    was prescribed 325mg of Tylenol to be taken with the 50mg prescribed just days
    before due to plaintiff's newly fall in the shower after not being acconmodated by
    the defendant's or Dr. Pandya. Therefore, the defendant's argument that plaintiff
    refused medication can easily be refuted by reviewing Exhibit(b) attached to
    brief, placed into the record via the defendant's. Which is a copy of EHR Clinical
    report.
       Furthermore; plaintiff suffers from a known disability that the defendant's and
    Dr. Pandya acknowledged, and ·still continued to refuse plaintiff all reasonable
    acc0rrnnodations fprcing plaintiff to suffer from chronic pain and pe~nent
    injuries.
         The defendant continued this course of misconduct of refusing to renew
    plaintiffs pain medication, and/or to provide plaintiff with pain medication,
    leaving plaintiff in pain, unable to go to dinning hall _to eat, shower, or utilize
    phone without the risk of injury. See, Miller v. Hoffman, 1999 U.S. Dist. Lexis
    9275, *'22 (E.D. Pa.   Jlllle   21, 1999) (noting that Pennsylvania court's have• also
    indicated that they will be more receptive to find outrageous conduct and permit
    recovery in [IIED] cases where .•• there is a continuing course of conduct);
        In the instant case the defendant's and Dr. Pandya, misconduct went ·on for a
    year and a half. The evidence of record proves that plaintiff was seen several
    times by medical most of the times were because plaintiff filed sick calls or due
    to plaintiff's grievances or request to staff. Dr. Pandya had a duty to : have
    plaintiff transferred to a handicap accessible facility rather then continuingly
    to place plaintiff in risk of permanent injury, pain and suffering. During all
    relevant times Dr. Pandya continued to deny plaintiff request for acconmodations
    and pain medication.      Its stated that Dr.       Pandya gave plaintiff Vitamin D




                                               15 of 24. ·
.     I
    . I
      I

      I
      I
      ~upplement instead of pain medication, on pg 30 of defendant's brief. Further
     i
     I
     ;supporting the disregard Dr. Pandya had for plaintiff his disability and pain o The
     I
     1
     defendant' s go on again to say, "Dr. Pandya used his medical judgment to prescribe
     I
      the treatment that he believed was best for Mr. Johnson"



            Thus, Dr. Pandya medical judgment was to continue to force plaintiff in undue

     pain, by continuing to deny plaintiff pain medication, and a transfer :to a

     handicap accessible facility,· a chair to utilize to shower in or use .the p~one,

      continue to force plaintiff t9 walk up and down the hills while on crutches:with.

      two knee braces for a year and a half. Dr. Pandya after a year and a half of
      plaintiff filing grievances, and request, and informing the defendant's plaintiff
      was going to sue finally placed a order to transfer plaintiff to a handicap

         accessible prison. However, until the bitter end Dr. Pandya and the defendant's

         continued   to    refuse    plaintiff   any   pain   relief   for   his   Chronic   pain. and
         degenerative condition.

             Therefor; any reasonable fact finder could conclude that Dr. Pandya and the
         defendant's,     and Doc,    "Reckless" "Outrageous" and "Extreme". punishment, and

         retaliation of plaintiff could be considered to have caused plaintiff sever

          emotional distress.

            Its inconsistent with the Eight Amendment for a prison official to with. hold
          treatment from an inmate who suffers from a serious, chronic disease until the

          inmates condition significantly deteriorate. See, Jehovah v. clarke, 798 F .3d 169,
          181-82 (4th Cir. 2015), See also; Fields v. Smith, 653 F.3d 550, 556 (7th Cir.
          2011) Holding: "Refusing to provide effective treatment for a serious medical
          condition serves no valid penological purpose and amounts to torture". "With
          regards to the element of outrageous, it is for the court to determin in the first

          instance whether the defendant's conduct may reasonably be regarded as so extreme




                                                       16 of 24.
        outrageous to permit recovery" Johnson v. Caparelli, 425 Pa. Super. 404, 625
    A.2d 668, 671 (Pa. Super. 1993).
       Plaintiff as of this date has continued to suffer from chronic pain, and has
    been being treated continuingly for pain since plaintiff been at this facility.
    Plaintiff takes "Tramodal 100mg three times a day lIDtil plaintiff receive
    reconmended bilateral knee surgery, as plaintiff was seen by "Patella Expert" an
    3-2-2020. Right
               .
                    before covid started.
                                  .
                                          Plaintiff was forced to suffer for years
                                                                                '
                                                                                   in
    pain by the defendant's and has been suffering not just physical but emotionally.
       All plaintiff's pain and suffering was due to the defendant's and Dr. Pandya
    refusal to treat plaintiff with pain by refusing to renew, and/or order plaintiff
I
I   pain medication and the failure to transfer plaintiff to a handicap accessible
    facility, grant plaintiff a chair to utilize while showering and to utilize the
    phone. Thus, the record before this Honorable court supports Plaintiff's claim of
    "IIED".

        The defendant's next argue that plaintiff lack the expert testimony needed.
    However~ the law do relieve plaintiff of the responsibility of offering medical
    testimony where the negligence of the physician was so obvious that it would be
                                                                         -- ..:_· .. -··- -...
     ascertained by the layman. The oply exception to this otherwise invariable rule
     is in cases where the matter under investigation is so simple, and the lack of
     skill or want of care so obvious, as to be within the range of the ordinary
     experience and comprehension of even non professionals (Persons) lambert v.
     Soltis, 422 Pa. 304, 308, 221 A.2d 173, 175 (1966).


        Therefore, under the doctrine of "res ipsa loquitur", it may be inferred that
     harm suffered by the plaintiff is caused by negligence of -the -defendant when:(a)
     the event is of a kind which ordinarily does not occur in the absence of
     negligence, (b) other responsible causes, including the conduct of the plaintiff




                                             17 of 24.
and third persons are sufficiently eliminated by the evidence; and (c) the
indicated negligence is within the scope of the defendant's duty to the plaintiff.
It is the functien of the court to determine whether the inference may reasonably

be drawn by the jury, or whether it must necessarily be drawn. It is the function

of the jury t0 determine whether the inference is t0 be drawn in any case: where
different conclusions may be reasonably be reached.

     "The .exception to the requirement of expert testimony in medical malpractice
actions applies where the matter is so simple er the lack of skill 0r care Js so
obvious as too be within the· range of experience and c0mprehension of evert non-

professional persona". Janes v. Harrisburg Polyclinic Hospital, 496 Pa. 465~·471,
437 A.2d '1134, 1137 (1998).
      Therefore,   Sunmary Judgment must be· entered against Dr.     Pandya and the

Defendant's as to Plaintiff's claim for Intentional Infliction of Emotional
Distress.



E.    sut+tAR.Y JUDGHENr MUSI BE DENIED 'ID DR. PANDYA AS 'IO PIAINITFF'S PROFESSIONAL

NEGLIGENCE CLAIM BECAUSE PIAINl'IFF DOESN'T HAVE 'IO PRODUCE "A EXPERr'' REPORI' UNDER

RESTATEMENT (SEOJND) OF '!ORTS § 328 D ( 1965).



     Plaintiff agrees that most cases require expert testimony to establish medical

negligence. However, ''res ipsa loquitur" can substitute for expert testimony. As
in the instant case "res ipsa loquitur" can remove the need to establish the
standard of care through expert testimony as, "res ipsa loquitur" is to aid
plaintiff in making out a prima facie case of negligence against Dr. Pandya. See;
Smith v. City of Chester, 357 Pa. Super. 24, 515 A.2d 303 (1986) Holding: "Toe

rationale behind this doctrine is to aid plaintiff's in making a prima facie:case

of negligence against defendant's by allowing an inference of negligence to be




                                      18 of 24.
• !




      deduced from competent evidence on the theory that in the course of ordinary
  i   events, the injury 0r damage complained of would not have occurred in absence of
  I

      negligence".
         In the instant case plaintiff has proffered that Dr. Pandya for a year and a
      half refused to renew or give plaintiff medication to relieve "CHRONIC PAIN" which

      left plaintiff unable to go to dinning hall for over a year, take a shower without
      risk of injury, use the phone without risk of injury. The defendant also d¥nied
                                                                                   ;


      plaintiff for a year and a half to be transferred t9 a handicap facility, and a

      facility in which plaintiff could walk on flat ground. Specifically a single level

      prototypical facility leaving plaintiff to suffer day and night as plain.tiff's
      knees would dislocate each day plaintiff had to leave the unit. Plaintiff has

      proffered only relevant evidence which would be obvious to any lay person as can

      be determined by the court. Section 328 D, prevides two avenues. to avoid the

      production of· direct medical evidence of the facts establishing    liability~ One

      being the reliance upon common lay knowledge that the event would not have
      occurred without· negligence, and the second, the reliance upon medical knowledge

      that the event would not have occurred without negligence,

           However, prior law did in fact relieve plaintiff of the responsibility of
      offering medical testimony where the negligence of the physician was so obvious

      that it would be ascertained by the layman. 9. · "The only exception to : this

      otherwise in variable rule is in cases where the matter under investigation is so
      simple, and the lack of skill or want of care so obvious, as to be within the

      range of ordinary experience and comprehension of even nonprofessional persons."
      Lambert v. Soltis, 422 Pa. 304, 308, 221 A.2d 173, 175 (1966); ~huk v. Bralow,
      404 Pa. 100, 104, 170 A.2d 868, 871 (1961); Robinson v. Wirts, 3877 Pa. 291, 296,
      127 A.2d 706, 710 (1956) (emphaisi in Original}.
          Thus, under a res ipsa loquitur theory of liability, it may be inferred that
I

ithe harm suffered is caused by the negligence of the defendant when: (a) the event
i                                                                                         '
    is of the kind which ordinary does not occur in the absence of negligence; (b)
    other responsible cause, including conduct of the plaintiff and third persons, are
    sufficiently eliminated by the evidence; and (c) the indicated negligence is
    within the scope of the defendant's duty to th~ plaintiff.
          The evidence proffered any nonprofessional person could tell was negligence
    without no skill at all. Jones v. Harrisburg Hospital, 496 Pa. 465, 471, 437' A.2d
    1134, 1137 (1981) "The exception to the requirement of expert testimony in medical
              ' actions applies where the matter is so simple or the lack of skill or
    malpractice
    care is so obvious as to be within the range of experience and comprehension of
    even non professionals persons",
         Thus, Plaintiff may proceed to trial under res ipsa loquitur, and prove a prima
    facie case of medical negligence, and summary judgment must be granted in
    plaintiff's favor.


    F.     DR. PANDYA IS Nor mTITLED 'IO SUl+fARY JlJDGMENl' AS 10 PIAINITFF' S EVIDENCE

    DEMJNSTRATES A ISSUE OF MATERIAL FACT 'IO SHOW 'IHAT DR. PANDYA REfALIATED AGAINST

    PLAINTIFF.


          The defendant's are correct that plaintiff's pain medication was stopped by Dr.
    Pandya after being prescribed for (30) days. Dr. Pandya then refused to renew
    plaintiff pain medication,       due   to     plaintiff   filing   request   to   staff   and
    grievances. Plaintiff was denied pain medication from that date fourth. Plaintiff
    proffer's rec0rd supportive evidence in order to prevail on his retaliation claim.
    On,     2-24-16; plaintiff wrote to Superintendant Tritt, in regards to having
    problems with the facility and trying to have disability accommodated by Dr.




                                                20 of 24.
Pandya, and informing her that staff continues to give plaintiff problems about
disability and having walker. There after that request. On, 3-4-2016; a week later
plaintiff's medication needed to be renewed but Dr. Pandya did not do so. And On,
3-26-2016, plaintiff's Tylenol needed to be renewed, Dr. Pandya refused. 9 days
later; On, 4-4-2016; 30 days after. Dr. Pandya then removed plaintiff from walker
which was suppose to be permanent • See, Exhibit (a) items receipt attached to
complaint for proof of walker being permanent despite defendant's stating that· it
wasn't. Plaintiff's evidence proves otherwise. On that very same day, 4-4-2016,
Plaintiff :filed grievance#620164, attached to complaint as Exhibit (e). In:said
grievance plaintiff made it known that he was being denied pain medication, as
well as accorrmodations as handicap accessible shower, or shower chair, and to be
transferred to a handicap accessible facility. Grievance was denied and plai~tiff
appealed. On, 10-13-2016, The chief grievance officer, upheld all denials stating
in part "They reviewed the medical record and determined that the medical care
being provided is reasonable and appropriate. 11
    Plaintiff proffers that he suffered from Dr. Pandya adverse actions in being
denied pain medication, a Transfer to a handicap accessible facility, a chair to
utilize to shower, and· to utilize the phone. The record proves that Dr. Pandya
only denied plaintiff pain medication to be renewed, removed plaintiff's permanent
walker after plaintiff started to complain by writing request, and grievances.
Plaintiff had a right to file grievances and request against defendant's and Dr.
Pandya.
    Suggestive Temporal Proximity between the protected activity and the alleged
retalitory action or pattern of antagonism couple with suggestive timing, On, 3-4-
2016, and 3-26-2016; the retalitory action occurred,       just (8) days,    after
plaintiff wrote request to Superintendant Tritt about having problems. The first
medication was denied, and (22) days after the first was the second medication




                                       21 nf ?.4.
           I
           I
           1



           1
               TylenoL Plaintiff had and has a right to be free from pain, suffering, and to be
           I

           iaccorrmodated for disabilities~ The only reason for Dr. Pandya denying plaintiff
           !
           I
           I


               pain medication, and reasonable accorrmodations for disabilities was ''Retaliation"
                   for plaintiff writing request, and filing grievances. On, 2-15-2017; plaintiff
               again fell in shower and wrote medical Ms. Holly, See, Exhibit ( ).         In regards to
               plaintiff fall in shower, On, 2-17-2017, Plaintiff inform the therapist of fall as
               well. On, 2-22-2017, Plaintiff saw Dr. Pandya and inform him of fall and that he
           !didn't have the funds to continue to pay for medical each time he is hurt tfying
                   to shower and that plaintiff needed pain medication for pain. Plaintiff was ~iven
                   only new brace and sent back to unit. Dr. Pandya continued to deny plaintiff
               I

           !reasonable accorrmodations and pain medication for filing grievances and request.
               I

               '0n, 2-24-2017, Plaintiff filed grie'!"ance# 666609. Addressing being in pain and the

                   defendant's denial of accorrmodations. Plaintiff exhausted all grievances to no
                   avail. On, 4-13-2017, Plaintiff again filed another grievance in regards to
                   falling again in the shower a day earlier on 4-12-2017, and Dr. Pandya continued
                   his retaliation by continuing to deny plaintiff pain medication, a handicap
                   accessible shower, a shower chair, and to be transferred to a handicap accessible
                       facility to enable plaintiff to walk on flat ground which stop plaintiff's knees
                       from dislocating when leaving the housing unit. See, Exhibit (d) attached to
                       complaint.
                           Thus, it can't be said that plaintiff failed to show a suggestive Temporal
                       Proximity between the protected activities and the alleged retalitory action or
                       pattern of antagonism coupled with suggestive timing, as in one of the instances
                       it was a matter of (8) days, in another it was (22) days, and so on to suggest a
                       pattern of antagonism.
                          As can be seen from record supportive evidence, Dr. Pandya retaliated against
                       plaintiff, and a clear pattern has been shown of antagonism as plaintiff was never




                   i
                   I
                   I
                   I
                                                             22 of 24.
-   --- ___ J_____ _
•    I
     I

     i
    'I
     I


     I
     i
     \again given any more pain medication for the rest of plaintiff's year and a half

     ithat plaintiff remained in facility under Dr. Pandya care. The retalitory actions
     i

     !occurred, and can be seen by plaintiff's Exhibits (a) through (r) attached to
     I                                                                                    .
     i
     [complaint. See, Suppan v. Dadona, 203 F .3d 228, 235 (3:ro. Cir. 2000) (Retalitory

     !motive can be inferred from either (1) an unusually suggestive Temporal proximity

     lbetween the protected activity and the alleged retalitory action; or (2) a pattern
         of antagonism coupled with timing that suggest a causal link Id. (citing, lauren

     1W.ex.
     I
            rel . Jean W. V. Deflaminis,
                               .    ..
                                         480 F.3d 259, 267 (3rd. Cir. 2007) Plaintiff. has
             satisfied the requirements of, Rauser v. Horn, 241 F.3d 330, 333 (3rd. Cir. 2001);

         Holding: "Prisoner must allege Constitutionally protected conduct, adverse action,
         I

         1and a causal link between the two". See also; Allen v. Thomas, 388 F .3d 147, 149
         1




         !
             (5th Cir. 2004) " To state a valid claim for retaliation, an inmate must either
             produce direct evidence of motivation or allege a chronology of events from which

             retaliation may plausibly be inferred". (Citation and internal quotation i;narks

             omitted).



                Thus, there can be no doubt that plaintiff suffered from a adverse action due
             to retalitory conduct at the hands of Dr. Pandya and defendant's Doc, as plaintiff

             was continuingly denied pain medication, to have pain medication renewed. Due to

             plaintiff filing on going request and grievances against Dr. Pandya and the

             defendant's. Plaintiff concedes that Dr. Pandya continuingly seen plaintiff: each

             time plaintiff filed a sick call request, and or in response to grievances, only

             to continue a course of treatment that left plaintiff in pain. This continued· even
             after the Physical Therapist requested Dr.       Pandya to place plaintiff · on a

             (Prednisone Regime). See, Exhibit ( ) Attached to brief. Rauser, 241 F.3d at.. 333
             (Citations Onitted.); "The prisoner satisfies the adverse action requirement by
             "demonstrating that the action was sufficent to deter a person of ordinary




                                                  23 of 24.
,   I


    I




        firmness from exercising his [Constitutional] right's". Id. (quoting; Allcili     V•

        Selverling, 229 F.3d 220, 225 (3rd. Cir. 2000). Thus, Accordingly, Dr. Pandya

        should not be granted Summary Judgment as to plaintiff's retaliation claim.



        IV.     CDNCUJSION



              WHEREFORE; the above reasons and based upon the foregoing facts of record and
        case law. Plaintiff, Raheem 'Johnson, pro se Respectfully, request that · this

        Honorable Court deny Dr. Pandya, the defendant I s and Doc, Motion for Su;nmary
        Judgment on all count's in the interest of justice.




                                                                                      GR-6739
                                                                             S.C.I. Chester

                                                                        500 East 4th Street
                                                                           Chester Pa 19013




                                                24 of 24.
                               CERTIFICATE OF SERVICE


  I, Raheem Johnson, prose Plaintiff, hereby certify that on this date 6/3/2021;
served a true and correct copy of the forgoing, RESPONSE 10 DEFENDANT'S MOTION FOR
SUMMARY JUDGMENT upon the following by first class mial.


 Caleb C. Enerson, Esq.                                    Meghan K. Adkins Esq.
15th Floor Strawberry Square                                       Four PPG Place
Harrisburg, PA 17120                                                     5th Floor
                                                               Pittsburg, PA 15222


Sylvia H. Rambo
228 Walnut· Street
P.O. Box 983
Harrisburg, PA 17108


                                                           Respectfully submitted;
Date.6/3/2021.
                                                                    ~~
                                                                    Rah~~
